PER CURIAM.
The motion for reargument is denied, without costs. The index in the record refers to a specified page for the stipulation. This had been printed in the case at that page, but appeared as canceled by pen mark. We therefore concluded that it was out of. the record. We did not notice the undistinguished line and a half on a different page at the close of the case that the case did contain all of the evidence, nor was our attention called to it in the record or orally. We have reconsidered the case in view of the stipulation, and we think that the evidence does not warrant a reversal of the order denying the motion made for a new trial under section 977 of the Code of Civil Procedure.